98 F.3d 1359
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Stan LABER, Petitioner,v.DEPARTMENT OF DEFENSE, Respondent.
No. 96-3237.
United States Court of Appeals, Federal Circuit.
Oct. 15, 1996.

Before NEWMAN, MAYER, and BRYSON, Circuit Judges.
PER CURIAM.


1
Stan Laber petitions for review of the initial decision of the Merit Systems Protection Board, No. CH1221930653-C-1 (February 27, 1996), denying his petition for enforcement of a settlement agreement (the agreement) between him and the Defense Logistics Agency of the Department of Defense (DLA).  Laber did not file a petition for review of the initial decision, which became final on April 2, 1996.  We affirm.


2
In reviewing a board decision, we apply a narrow, statutory standard.   See Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).  We must affirm a board decision unless a petitioner demonstrates that it is (1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;  (2) obtained without adherence to procedures required by law, rule, or regulation;  or (3) unsupported by substantial evidence.  5 U.S.C. § 7703(c) (1994).  Laber has not met this burden.


3
Laber does not seriously dispute the board's decision that his reassignment did not breach the agreement.  Instead, he challenges the ruling that he failed to prove that DLA materially breached the agreement's confidentiality provision.  Notwithstanding Laber's contrary assertions, however, substantial evidence supports the decision.  Moreover, he has not shown that the board abused its discretion in denying his motion for a hearing.   See Curtin v. Office of Personnel Management, 846 F.2d 1373, 1378-79 (Fed.Cir.1988) ("This court will not overturn the board on such matters unless an abuse of discretion is clear and is harmful.").